Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
This case is reopened
New 35 U.S.C. §§ 101, 102, & 103 rejections

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 & 3. The claim(s) recite(s) the abstract ideas of claim 1’s “estimating a limiting current density in a plating apparatus that plates a substrate,” claim 1’s “when the voltage value has increased by a predetermined value within a predetermined period, determining that the current density is equal to or more than the limiting current density,” and all of claim 3. This judicial exception is not integrated into a practical application because these are just mental steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are well-understood, routine, conventional activities.


Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. § 103(a) as being unpatentable over Glasstone, The Limiting Current Density in the Electrodeposition of Noble Metals, 59 Trans. Electrochem. Soc. 277 (1931).
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A method for estimating a limiting current density in a plating apparatus that plates a substrate (estimating limiting current density; Glasstone abstract, pp. 280-81), the method comprising: 
id.); 
measuring a voltage value applied to the substrate (in order to know the cathode potential it would have been measured, alternatively it would have been obvious to have measured the voltage in order to have determined the point of the limiting current density; id.); and 
when the voltage value has increased by a predetermined value within a predetermined period, determining that the current density is equal to or more than the limiting current density (the limiting current density was “inferred from the point at which the cathode potential rose rapidly,” which would have meant the voltage value increased at least by a predetermined value within a predetermined period of time, alternatively it would have been obvious to have used a predetermined value within a predetermined period of time to assess whether the speed of the measured cathode potential is rapid enough in order to determine the limiting current density; id.).

Claim 3. The method according to claim 1, comprising 
when the current density is determined to be equal to or more than the limiting current density in the determining, estimating a current density at a time point before the predetermined period from the determination as a limiting current density in the Id.

Claim 4. The method according to claim 1, comprising 
when the current density is determined to be equal to or more than the limiting current density in the determining, reducing the current density (the experimenter must have turned the apparatus off at some point when done with the experiment, when the apparatus was turned off then the current density would have been reduced to zero; alternatively it would have been obvious to have turned off the power in order to save energy and its costs when completed with the experiment).

Claims 1 and 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Glasstone as applied to claim 1 above, and further in view of Tamari et al., U.S. Patent App. Pub. No. 2015/0203983 A1 [hereinafter Tamari].
Claim 1. Tamari serves as an alternative rejection for “measuring a voltage value applied to the substrate” and/or “a predetermined value within a predetermined period.”
Tamari teaches a method comprising measuring and then calculating the amount of change in the voltage per predetermined time (also called the voltage rate) and comparing the calculated rate against a standard predetermined voltage rate value and/or range such as the predetermined variation range, threshold value, and/or control range for assessment purposes. Tomari [0069]-[0087], figs. 9-14. Thus the measured voltage value change per predetermined time would have been assessed whether it met a predetermined value within a predetermined 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Tamari’s method comprising a measuring and assessing a voltage per predetermined time in order to help determine if the measured voltage increased by at least a predetermined value within a predetermined period to estimate the limiting current density and potentially aid in process control.

Claims 3-4. These claims are rejected for similar reasons as the previous claims 3-4 rejections.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Glasstone and alternatively Tamari as applied to claim 1 above, and further in view of at least one of Graham et al., U.S. Patent No. 10,094,035 B1 [hereinafter Graham] and/or Deligianni et al., U.S. Patent App. Pub. No. 2008/0261066 A1 [hereinafter Deligianni].
Claim 2. Glasstone is silent on the method according to claim 1, wherein the increasing the current density includes continuously increasing the current density in proportion to a time.
However, Glasstone must use some kind of current density waveform to test for the limiting current density. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s waveform to be Graham and/or Deligianni’s continuous ramping waveform to yield the predictable result of having a suitable waveform to plate. 

Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over 
at least one of Graham et al., U.S. Patent No. 10,094,035 B1 [hereinafter Graham] and/or Deligianni et al., U.S. Patent App. Pub. No. 2008/0261066 A1 [hereinafter Deligianni];
Glasstone, The Limiting Current Density in the Electrodeposition of Noble Metals, 59 Trans. Electrochem. Soc. 277 (1931); and
alternatively Tamari et al., U.S. Patent App. Pub. No. 2015/0203983 A1 [hereinafter Tamari].
Claim 1. 
I. Increasing Current Density
At least one of Graham and/or Deligianni teach the increasing current density.
	A. Graham

increasing a current density of a current applied to the substrate (current density continuously ramped up; Graham col. 13 ll. 35-47); 
measuring a voltage value applied to the substrate (potential measured; Graham col. 20 l. 53 – col. 21 l. 19). 
	B. and/or Deligianni
A method for … a plating apparatus that plates a substrate (plating apparatus plating substrate; Deligianni [0046], fig. 7), the method comprising: 
increasing a current density of a current applied to the substrate (current density ramped up; Deligianni [0048]-[0050], fig. 6).
II. Limiting Current Density - Glasstone
Deligianni is silent on measuring a voltage applied to the substrate. Graham and Deligianni are silent on when the voltage value has increased by a predetermined value within a predetermined period, determining that the current density is equal to or more than the limiting current density. 
However, Glasstone teaches a method comprising estimating the limiting current density, which depends on the rate metal ions diffuse to the cathode and hydrogen ion discharge. Glasstone p. 277. Glasstone teaches the method further comprises that the value for the limiting current density may be “inferred from the point at which the cathode potential” rises rapidly. Glasstone pp. 280-81. Glasstone teaches the method further comprises that when the current density is under the limiting current density plating may be done with 100% 
A person having ordinary skill in the art would have known that this would have meant the voltage value increased at least by a predetermined value within a predetermined period of time, alternatively a person having ordinary skill in the art would have known to have used a predetermined value within a predetermined period of time to assess whether the speed of the measured cathode potential increase is rapid enough in order to estimate the limiting current density. Furthermore, in order to know the voltage value a person having ordinary skill in the art would have known that Glasstone’s method would have also measured the voltage.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Glasstone’s method to estimate the limiting current density in order to know when the process is inefficient.
III. Alternatively Tamari 
Tamari serves as an alternative rejection for “measuring a voltage value applied to the substrate” and/or “a predetermined value within a predetermined period.” 
These limitations are rejected for similar reasons stated in the previous Tamari rejection.

Claim 2. The method according to claim 1, wherein the increasing the current density includes continuously increasing the current density in proportion to a time (rejected for similar reasons stated in the claim 1 rejection).

Claim 3. The method according to claim 1, comprising 
when the current density is determined to be equal to or more than the limiting current density in the determining, estimating a current density at a time point before the predetermined period from the determination as a limiting current density in the determination (the limiting current density was determined to be the point at which the cathode potential rose rapidly, which would have been before the potential rose rapidly). Glasstone pp. 280-81.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over at least one of Graham and/or Deligianni, Glasstone, and alternatively Tamari as applied to claim 1 above, and further in view of at least one of Kojima et al., U.S. Patent App. Pub. No. 2014/0190835 A1 [hereinafter Kojima] and/or instrumentationtoolbox.com, Process Control Basics: Feedforward and Closed Loop Control (2016).
Claim 4. Graham and Deligianni are silent on the method according to claim 1, comprising when the current density is determined to be equal to or more than the limiting current density in the determining, reducing the current density.
However, Glasstone teaches the method further comprises that when the current density is under the limiting current density plating may be done with 100% efficiency, otherwise above the limiting current density the efficiency drops below 100%, which would make the process inefficient. Glasstone pp. 277, 280-81. Thus a person having ordinary skill in See claim 1 rejections.
Kojima teaches a method comprising when there is an undesired voltage, then use feedback control to lower the current density in order to lower the voltage. Kojima [0091]-[0093].
Similarly, instrumentationtoolbox.com teaches a method comprising using feedback control when a process variable (e.g. voltage) is measured to be deviated from the set point (e.g. going above the predetermined voltage increase within a predetermined period signaling limiting current density), then the controller acts on the manipulated variable (e.g. current density) in order to correct the deviation (e.g. lower applied current density below the limiting current density). instrumentationtoolbox.com pp. 1-2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with at least one of Kojima’s and/or instrumentationtoolbox.com’s feedback control in order to lower the applied current density when the applied current density is determined to be equal to or higher than the limiting current density in order to get the applied current density lower than the limiting current density to avoid inefficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794